DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is a first office action, non-final rejection on the merits.  Claims 1-20, as originally filed, are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified  system Claim 1 as the claim that represents the claimed invention for analysis  
Claim 1 recites: determining, in response to a new corner point being added, one of initial corner points of an initial area as a connecting corner point based on locations of the initial corner points and a location of the new corner point, the new corner point and the connecting corner point forming end points of a to-be-analyzed line section, and the initial area including boundary line sections each having two adjacent ones of the initial corner points as end points;
determining whether one of the boundary line sections has an intersecting relationship with the to-be-analyzed line section; in response to determining that none of the boundary line sections has the intersecting relationship with the to-be-analyzed line section, 
determining a target area including the new corner point and the initial corner points; and 
planning a navigation route in the target area.

The limitations from claim 1, “determining, in response to a new corner point being added, one of initial corner points of an initial area as a connecting corner point based on locations of the initial corner points and a location of the new corner point, the new corner point and the connecting corner point forming end points of a to-be-analyzed line section, and the initial area including boundary line sections each having two adjacent ones of the initial corner points as end points;
 determining whether one of the boundary line sections has an intersecting relationship with the to-be-analyzed line section; in response to determining that none of the boundary line sections has the intersecting relationship with the to-be-analyzed line section, 
determining a target area including the new corner point and the initial corner points; and 
planning a navigation route in the target area”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept performed in the human mind of determining one of initial corner points of an initial area as a connecting corner point, determining target corner point for navigation route planning.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a concept performed in the human mind, then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
 Therefore Claim 1 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  In particular, the claims only recite the steps of: ”determining, in response to a new corner point being added, one of initial corner points of an initial area as a connecting corner point based on locations of the initial corner points and a location of the new corner point, …..  initial corner points as end points; determining whether one of the boundary line sections has an intersecting relationship with the to-be-analyzed line section; …… the to-be-analyzed line section; determining a target area including the new corner point and the initial corner points; and planning a navigation route in the target area”.

Therefore claims 1 is  directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the  “planning”   is considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

claim 1 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
Claims 2-9  inherit the deficiencies of the base claim 1  respectively and therefore are non-statutory by virtue of their dependency. 
 
4.	Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or  a method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified  system Claim 10 as the claim that represents the claimed invention for analysis  
Claim 10 recites: determine, in response to a new corner point being added, one of initial corner points of an initial area as a connecting corner point based on locations of the initial corner points and a location of the new corner point, the new corner point and the connecting corner point forming end points of a to-be-analyzed line section, and the initial area including boundary line sections each having two adjacent ones of the initial corner points as end points;
 determine whether one of the boundary line sections has an intersecting relationship with the to-be-analyzed line section; in response to determining that none of the boundary line sections has the intersecting relationship with the to-be-analyzed line section, 
determine a target area including the new corner point and the initial corner points; and 
plan a navigation route in the target area.

The limitations from claim 10, “determine, in response to a new corner point being added, one of initial corner points of an initial area as a connecting corner point based on locations of the initial corner points and a location of the new corner point, the new corner point and the connecting corner point forming end points of a to-be-analyzed line section, and the initial area including boundary line sections each having two adjacent ones of the initial corner points as end points;
 determine  whether one of the boundary line sections has an intersecting relationship with the to-be-analyzed line section; in response to determining that none of the boundary line sections has the intersecting relationship with the to-be-analyzed line section, 
determine a target area including the new corner point and the initial corner points; and 
plan a navigation route in the target area”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a mental process, more specifically, a concept performed in the human mind of determining one of initial corner points of an initial area as a connecting corner point, determining target corner point for navigation route planning.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a concept performed in the human mind, then it falls within the “mental process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
The claim recites a user interface and a processor coupled to the user interface, a  user interface being an electro-mechanical device and a processor being a generic processor.
Additionally, the mere nominal recitation of a generic processor does not take the claim limitation out of the mental process group. Thus claim 10 recites a mental process.
 Therefore Claim 10 is  abstract for similar reasons. (Step 2A-Prong 1: YES. The claim is  abstract).
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  In particular, the claims only recite the steps of: ”determine, in response to a new corner point being added, one of initial corner points of an initial area as a connecting corner point based on locations of the initial corner points and a location of the new corner point, …..  initial corner points as end points; determine whether one of the boundary line sections has an intersecting relationship with the to-be-analyzed line section; …… the to-be-analyzed line section; determine a target area including the new corner point and the initial corner points; and plan  a navigation route in the target area”.
These steps amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Therefore claim 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).
The claim  does  not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the  “planning”   is considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and

Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 10 is  not patent eligible. (Step 2B: NO. The claim does not provide significantly more).   
Claims 11-20  inherit the deficiencies of the base claim 10 respectively and therefore are non-statutory by virtue of their dependency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663